1

2

3

4

5

6

7

8

9                      UNITED STATES DISTRICT COURT

10                    EASTERN DISTRICT OF CALIFORNIA

11

12   MANISHA PALLA,                  No.   2:16-cv-02865-JAM-EFB
13               Plaintiff,
14       v.                          ORDER GRANTING THIRD-PARTY
                                     PLAINTIFFS’ MOTION FOR SUMMARY
15   L M SPORTS, INC. dba LAKESIDE   JUDGMENT ON EXPRESS CONTRACTUAL
     MARINA and dba ACTION           INDEMNITY CLAIM
16   WATERSPORTS OF TAHOE; LT
     LEASING, INC.; PAUL GARCIA;
17   and DOES 1 through 50,
     inclusive,
18
                 Defendants.
19

20
21   IN THE MATER OF THE COMPLAINT
     OF LT LEASING, INC.; L M
22   SPORTS, INC. DBA LAKESIDE
     MARINA AND DBA ACTION
23   WATERSPORTS OF LAKE TAHOE AND
     ACTION WATERSPORTS AT LAKE
24   TAHOE AND DBA ACTION
     WATERSPORTS; TAMARA HASSETT,
25   INDVIDUALLY; AND ROBERT
     HASSETT, INDIVIDUALLY
26
        Plaintiffs-in-Limitation,
27

28
                                     1
1    LT LEASING, INC.; L M SPORTS,
     INC. dba LAKESIDE MARINA and
2    dba ACTION WATERSPORTS and
     dba ACTION WATERSPORTS AT
3    LAKE TAHOE; TAMARA HASSETT,
     individually, and ROBERT
4    HASSETT, individually

5          Third-Party Plaintiffs,

6      v.

7    EVAN BOTWIN, REGAN ROBERTS,
     SEAN O’Dea, EFE ӦZYURT, and
8    NICHOLAS CARSCADDEN,

9          Cross-Defendants

10
     AND RELATED THIRD-PARTY
11   ACTION.
12

13                I.   INTRODUCTION AND PROCEDURAL BACKGROUND

14          L M Sports and L T Leasing (collectively “L M Sports”) are

15   defendants in a negligence suit that was filed by Manisha Palla

16   (“Palla”)—a woman who was injured while using boating and tubing

17   equipment leased from L M Sports.       ECF No. 1.   L M Sports also

18   stand as Third-Party Plaintiffs, seeking indemnification from

19   Evan Botwin, Sean O’Dea, and Nicholas Carscadden (“Third-Party

20   Defendants”) based on a rental agreement the Third-Party

21   Defendants signed.    ECF No. 17.

22          After Palla filed her negligence suit against L M Sports,

23   and Paul Garcia, ECF No. 1, L M Sports filed a Complaint for

24   Exoneration or Limitation of Liability.      See Case No. 2:17-cv-41,

25   ECF No. 1.    The Court consolidated these two actions.      ECF No.

26   23.

27          L M Sports then filed a third-party complaint against Evan

28   Botwin, Nicholas Carscadden, Sean O’Dea, Efe Ӧzyurt, and Regan
                                         2
1    Roberts (“Third-Party Defendants”).     Case No. 2:16-cv-02865, ECF

2    No. 17.   These individuals signed the rental agreement for the

3    boat involved in this incident and were on the boat when the

4    accident occurred.    Regan Roberts subsequently entered into a

5    settlement with L M Sports, ECF No. 86, and a default was entered

6    against Efe Ӧzyurt.   ECF No. 51.

7        A motion and cross-motions for summary judgment were filed

8    by L M Sports and Third-Party Defendants and a hearing on these

9    motions was held on September 18, 2018.    At the hearing, this

10   Court granted Third-Party Defendants’ cross-motions for summary

11   judgment on L M Sports’ negligence/equitable indemnity claim.

12   The Court also found that the cause of action for contribution

13   was not ripe and denied all parties’ motions/cross-motions on

14   this claim.   ECF No. 133.   The Court denied the Third-Party

15   Defendants’ cross-motions for summary judgment on L M Sports’

16   express contractual indemnity claim, finding that none of the

17   Third-Party Defendants had shown they were entitled to judgment

18   as a matter of law.   See id.   L M Sports’ motion for summary

19   judgment on this express contractual indemnity claim was taken

20   under submission and the Court requested the parties to file
21   supplemental briefs addressing the Third-Party Defendants’

22   standing to raise the issue of whether gross negligence

23   invalidates an indemnity clause when Palla had only alleged

24   ordinary negligence against L M Sports.    Id.   Carscadden and

25   O’Dea were also tasked with explaining why they should be allowed

26   to join Botwin’s argument when they failed to raise the issue of
27   gross negligence in their summary judgment opposition briefs.

28   See id.
                                         3
1         For the following reasons, this Court finds that Third-Party

2    Defendants, as parties to the contract, have standing to

3    challenge the scope and validity of the indemnity agreement.1

4    But this Court also finds that as a matter of law, public policy

5    does not prohibit L M Sports from enforcing its indemnity clause

6    against Third-Party Defendants in this action even if L M Sports

7    is shown to have acted with gross negligence.

8

9                                II.   OPINION

10        A.     Standing

11               1.   Legal Standard

12        The “case or controversy” requirement of Article III

13   mandates that parties appearing before federal courts have

14   standing.    Lujan v. Defenders of Wildlife, 504 U.S. 555, 574

15   (1992).   To have standing, a party must claim an injury in fact

16   that was caused by the accused, and may be redressed by the

17   court.    Id. at 560–61.

18        An injury in fact is “an invasion of a legally protected

19   interest which is concrete and particularized, and (b) actual or

20   imminent, not conjectural or hypothetical.”     Id. at 560
21   (internal citations and quotations omitted).     The claimed injury

22   must be more than a generalized grievance.     Id. at 575.

23               2.   Analysis

24        Third-Party Defendants have standing to raise the issue of

25   1 The Court finds that O’Dea and Carscadden may retroactively
26   join the gross negligence argument raised in Botwin’s summary
     judgment opposition to avoid inconsistent results among parties
27   similarly situated. Star Ins. Co. v. Iron Horse Tools, Inc., No.
     CV 16-48 BLG-SPW-TJC, 2018 WL 3079493 at *4-5 (D. Mont. Feb. 7,
28   2018)
                                      4
1    L M Sports’ gross negligence.     Botwin, now joined by O’Dea and

2    Carscadden, argues that L M Sports is attempting to apply an

3    indemnity clause that is void as a matter of public policy.

4    Botwin Supp. at 1, ECF No. 134.    If L M Sports’ indemnity clause

5    is found to be enforceable, the Third-Party Defendants may be

6    responsible for paying L M Sports’ costs—a clear “wallet

7    injury.”   See Hein v. Freedom from Religion Foundation, Inc.,

8    551 U.S. 587, 621 (2007).   The attempt to enforce this provision

9    is the cause of Third-Party Defendants’ claimed injury, and this

10   Court—if appropriate—has the power to redress it.

11       L M Sports must prove coverage. Third-Party Defendants

12   denial of coverage as well as the possibility of injury give

13   them standing to contest this indemnity clause. While Palla has

14   not specifically pled a cause of action for gross negligence

15   against L M Sports, the Court finds that the issue of Third-

16   Party Defendants’ standing to challenge the indemnity clause is

17   not dependent on Palla’s personal injury complaint. As Third-

18   Party Defendants, Botwin, O’Dea and Carscadden had no ability to

19   control Palla’s causes of action against L M Sports. Third-Party

20   Defendants have denied L M Sports claim for express contractual
21   indemnity and L M Sports has failed to present a compelling

22   reason for why this Court should deny parties to a contract an

23   opportunity to challenge that contract’s reach.     Accordingly,

24   the Court finds that Third Party Defendants have standing to

25   challenge the scope of the indemnity contract’s coverage.

26       B.     Express Contractual Indemnity Claim
27        To defeat L M Sports’ motion for summary judgment on the

28   express contractual indemnity claim, Third Party Defendants must
                                        5
1    either raise a genuine dispute of material fact or demonstrate

2    why L M Sports is not entitled to judgment as a matter of law.

3    See Fed. R. Civ. P. 56(a). Third-Party Defendants maintain that

4    that the question of L M Sports’ gross negligence is a triable

5    issue of fact that precludes summary judgment.    Botwin Supp. at

6    1.   However, even if this Court were to assume that L M Sports’

7    alleged acts constitute ordinary or gross negligence, the Court

8    finds that the indemnity agreement at issue in this case is

9    still enforceable against Third-Party Defendants.

10          Third-Party Defendants do not cite to any authority that

11   holds that an indemnity clause covering a party’s gross

12   negligence is void as a matter of public policy.     As L M Sports

13   points out, both Royal Insurance Co. v. Southwest Marine, 194 F.

14   3d 1009, 1016 (9th Cir. 1999) and City of Santa Barbara v.

15   Super. Ct., 41 Cal. 4th 747, 751 (2007) were cases in which

16   exculpatory clauses or releases were invalidated for purporting

17   to cover gross negligence.    See Opp’n at 2-3.   These cases did

18   not involve a true indemnity agreement as in the instant case.

19          Exculpatory clauses serve as a complete release of

20   liability; they keep a claimant from coming to the courts, and
21   being made whole.    See City of Santa Barbara, 41 Cal. 45th at

22   762.   In contrast, an indemnity clause merely reallocates

23   financial responsibility, i.e. it determines which party to a

24   contract will ultimately bear the risk of injury to a third

25   party.   In re Oil Spill, 841 F. Supp.2d. 988, 998 (E.D. La

26   2012).   While gross negligence may invalidate contractual
27   releases, indemnity clauses can cover gross negligence for

28   compensatory damages (which are the only damages alleged in the
                                       6
1    instant case). Id.   Although In re Oil Spill is not controlling

2    authority, the case is instructive and no party has cited any

3    binding precedent which holds that indemnity clauses covering

4    gross negligence must be invalidated as a matter of public

5    policy.   Like the Court in In re Oil Spill, this Court

6    recognizes that “this issue creates tension between two

7    policies: freedom of contract, which weighs in favor of

8    enforcing the indemnity, and a reluctance to encourage grossly

9    negligent behavior, which weighs against enforcing the

10   indemnity.”   Id. at 1000.   In the instant case, the Court finds

11   L M Sports argument to be more persuasive.    Public policy

12   concerns are of less importance here because this indemnity

13   clause does not leave the injured party without recourse, but

14   merely shifts the source of compensation.    Third-Party

15   Defendants should not be permitted to escape their contractual

16   liability to indemnify L M Sports for Palla’s injuries,

17   regardless of the degree of negligence.

18       Because this Court finds that, as a matter of law, the

19   indemnity clause in this case covers alleged acts of negligence

20   and gross negligence there is no genuine dispute of material
21   fact and the Court must now only determine whether L M Sports is

22   entitled to judgment as a matter of law.     See Fed. R. Civ. P.

23   56(a).

24       As discussed during the September 18th motions hearing, the

25   indemnity clause’s language is clear and unambiguous.      An

26   indemnity clause is only ambiguous if, when viewed in the light
27   of the instrument as a whole, it “is reasonably susceptible of

28   more than one application to material facts.”    Best Buy Stores,
                                       7
1    L.P. v. Manteca Lifestyle Center, LLC, 859 F. Supp. 2d 1138, 1147

2    (E.D. Cal. 2012) (quoting Dore v. Arnold Worldwide, Inc., 39 Cal.

3    4th 384, 391 (2006)).

4        At the hearing, this Court explained that it was not

5    persuaded by any of the Third-Party Defendants’ alternative

6    interpretations of this contract.     That position stands.   The

7    unambiguous terms of the contract created a no-fault indemnity

8    clause that covered all signatories to the contract.     Botwin,

9    O’Dea, and Carscadden all signed the contract.    See Rental

10   Agreement at 1.   They are therefore bound by its express terms

11   and the Court finds that L M Sports’ motion for summary judgment

12   on the express contractual indemnity claim must be granted.

13       The Court also grants L M Sports’ motion for summary

14   judgment on the declaratory relief claim to the extent L M

15   Sports seeks to include such relief in the judgment concerning

16   the express contractual indemnity claim.

17

18                             III.   ORDER

19       For the reasons set forth above, the Court GRANTS L M

20   Sports’ motion for summary judgment on the express contractual
21   indemnity and declaratory relief claims.

22       IT IS SO ORDERED.

23   Dated: October 18, 2018

24

25

26
27

28
                                       8
